Citation Nr: 1426893	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated 10 percent disabling.  

4.  Entitlement to an initial increased rating for degenerative joint disease of the cervical spine, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1991; from July 2004 to May 2005; and, from July 2006 to June 2010.

These matters came to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 20 percent disability rating to the lumbar spine, effective June 21, 2010; granted entitlement to service connection for cervical spine disability, assigning a 10 percent disability rating, effective June 21, 2010; and, denied increased ratings for the left and right knee disabilities.  A notice of disagreement was filed in July 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On July 25, 2011, the Veteran sought to establish treatment at the Durham, North Carolina VA Medical Center (VAMC).  He was to undergo cervical, thoracic and lumbar spine films, and undergo a lumbar spine orthopedic consultation.  He was to return to the clinic in eight weeks.  

There are no VA treatment records for the period from July 2011 to August 2012 and September 19, 2012.  Outstanding and updated treatment records should be associated with the paper claims folder, Virtual VA, or VBMS.  

In August 2009, the Veteran underwent a VA examination pertaining to the cervical spine, lumbar spine and the knees.  The subsequent treatment records and reports from the Veteran indicate the disabilities may have grown worse since the last examination and he is entitled to new examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The Veteran, who was born in 1966, is reportedly not working and living on a pension.  His combined service connected rating is 90 percent.  The record potentially raises the question of entitlement to a total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Obtain VA treatment records from the Durham VAMC for the following periods:

a)  July 31, 2011 to July 31, 2012 (including any orthopedic evaluations and diagnostic testing of the knees or spine); and

b)  From February 2, 2013.

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination to determine the severity of his thoracolumbar and cervical spine disabilities.  The examiner should note that the claims file was reviewed.  

The examination of the lumbar and cervical spine should include range of motion studies.  

The examiner should report whether there is any other functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner must provide reasons for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  AFTER all outstanding treatment records have been associated with the claims folder; the Veteran should be scheduled for a VA examination to assess the severity of his right and left knee disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

5.  Ask a vocational specialist, if available, or an equally qualified person, if not; to review the claims folder and provide an opinion as to whether the service connected disabilities would preclude gainful employment for which the Veteran would otherwise be qualified based on his education and experience. 

The vocational specialist should provide reasons for the opinion.

6. If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

